UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22715 Guggenheim Credit Allocation Fund (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 827-0100 Date of fiscal year end: May 31 Date of reporting period: June 1, 2014 – August 31, 2014 Item 1.Schedule of Investments. Attached hereto. Guggenheim Credit Allocation Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Shares Value COMMON STOCKS† - 1.5% Consumer Discretionary - 1.2% Travelport LLC* $ 1,897,550 Basic Materials - 0.2% Mirabela Nickel Ltd.* 4,839,202 Industrials - 0.1% Project Silverback Holdings Corp.*, †††,2 Project Silverback Holdings Corp.*, †††,2 Total Industrials Total Common Stocks (Cost $3,635,423) PREFERRED STOCKS† - 2.5% Seaspan Corp. 6.38% due 04/30/19 Kemper Corp. 7.38% due 02/27/54 Total Preferred Stocks (Cost $4,009,518) Face Amount~ Value CORPORATE BONDS†† - 69.2% Energy - 20.3% Atlas Energy Holdings Operating Company LLC / Atlas Resource Finance Corp. 9.25% due 08/15/21 7.75% due 01/15/213 Legacy Reserves, LP / Legacy Reserves Finance Corp. 8.00% due 12/01/20 Regency Energy Partners, LP / Regency Energy Finance Corp. 8.38% due 06/01/193 Endeavor Energy Resources. LP / EER Finance, Inc. 7.00% due 08/15/213 BreitBurn Energy Partners LP / BreitBurn Finance Corp. 7.88% due 04/15/22 SandRidge Energy, Inc. 8.75% due 01/15/20 Bill Barrett Corp. 7.00% due 10/15/22 Atlas Pipeline Partners Limited Partnership / Atlas Pipeline Finance Corp. 5.88% due 08/01/23 ContourGlobal Power Holdings S.A. 7.13% due 06/01/193 Keane Group Holdings LLC 8.50% due 08/08/19†††,2 2.00% due 08/30/19†††,2 Precision Drilling Corp. 5.25% due 11/15/243 Legacy Reserves Limited Partnership / Legacy Reserves Finance Corp. 6.63% due 12/01/213 FTS International, Inc. 6.25% due 05/01/223 Summit Midstream Holdings LLC / Summit Midstream Finance Corp. 5.50% due 08/15/22 Jones Energy Holdings LLC / Jones Energy Finance Corp. 6.75% due 04/01/223 IronGate Energy Services LLC 11.00% due 07/01/181,3 Total Energy Consumer, Non-cyclical - 10.0% Central Garden and Pet Co. 8.25% due 03/01/18 KeHE Distributors LLC / KeHE Finance Corp. 7.63% due 08/15/213 Vector Group Ltd. 7.75% due 02/15/21 JBS USA LLC / JBS USA Finance, Inc. 5.88% due 07/15/243 R&R Ice Cream plc 8.25% due 05/15/203 1,700,000 AUD Premier Foods Finance plc 6.50% due 03/15/213 800,000 GBP Amsurg Corp. 5.63% due 07/15/223 American Seafoods Group LLC / American Seafoods Finance, Inc. 10.75% due 05/15/163 Ceridian LLC / Comdata, Inc. 8.13% due 11/15/173 Total Consumer, Non-cyclical Consumer, Cyclical - 7.8% GRD Holdings III Corp. 10.75% due 06/01/193 WMG Acquisition Corp. 6.75% due 04/15/223 Checkers Drive-In Restaurants, Inc. 11.00% due 12/01/173 Guitar Center, Inc. 6.50% due 04/15/193 Guggenheim Credit Allocation Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount~ Value CORPORATE BONDS†† - 69.2% (continued) Consumer, Cyclical - 7.8% (continued) Suburban Propane Partners Limited Partnership/Suburban Energy Finance Corp. 5.50% due 06/01/24 Men's Wearhouse, Inc. 7.00% due 07/01/223 Global Partners Limited Partnership/GLP Finance Corp. 6.25% due 07/15/223 Total Consumer, Cyclical Communications - 7.1% SITEL LLC / Sitel Finance Corp. 11.00% due 08/01/173 Alcatel-Lucent USA, Inc. 8.88% due 01/01/203 Avaya, Inc. 7.00% due 04/01/193 Sirius XM Radio, Inc. 6.00% due 07/15/243 CSC Holdings LLC 5.25% due 06/01/243 Expo Event Transco, Inc. 9.00% due 06/15/211,3 Total Communications Technology - 5.9% First Data Corp.7 8.75% due 01/15/223 Aspect Software, Inc. 10.63% due 05/15/17 Eagle Midco, Inc. 9.00% due 06/15/183 Total Technology Financial - 5.7% Majid AL Futtaim Holding 7.12% due 12/31/49 Nationstar Mortgage LLC / Nationstar Capital Corp. 6.50% due 07/01/21 Citigroup, Inc. 6.30%4,5 Jefferies Finance LLC / JFIN Company-Issuer Corp. 7.38% due 04/01/203 Lock AS 7.00% due 08/15/21 600,000 EUR Schahin II Finance Company SPV Ltd. 5.88% due 09/25/223 Banco do Brasil S.A. 9.00% due3,4,5 Prosight Global Inc.††† 7.50% due 11/26/20 Ultra Resources, Inc.††† 4.66% due 10/12/22 Cabot Financial Luxembourg S.A. 6.50% due 04/01/213 250,000 GBP Total Financial Diversified - 4.2% Opal Acquisition, Inc. 8.88% due 12/15/213 Harbinger Group, Inc. 7.88% due 07/15/19 Total Diversified Industrial - 3.7% Deutsche Raststatten 6.75% due 12/30/20 1,300,000 EUR Unifrax I LLC / Unifrax Holding Co. 7.50% due 02/15/193 Odebrecht Offshore Drilling Finance Ltd. 6.63% due 10/01/223 CEVA Group plc 7.00% due 03/01/213 LMI Aerospace, Inc. 7.38% due 07/15/193 Princess Juliana International Airport Operating Company N.V. 5.50% due 12/20/273 Total Industrial Basic Materials - 2.9% TPC Group, Inc. 8.75% due 12/15/203 Mirabela Nickel Ltd. 9.50% due 05/20/19†††,2 KGHM International Ltd. 7.75% due 06/15/191,3 Cascades, Inc. 5.50% due 07/15/223 Total Basic Materials Utilities - 1.6% NGL Energy Partners, LP / NGL Energy Finance Corp. 6.88% due 10/15/213 Total Utilities Total Corporate Bonds (Cost $109,543,494) SENIOR FLOATING RATE INTERESTS††,4 - 47.9% Industrial - 14.3% Ursa Insulation B.V. 5.04% due 04/26/21†††,1,2 1,393,486 EUR 7.75% due 04/26/20†††,1,2 1,250,000 EUR Flakt Woods 4.82% due 03/20/171 2,475,000 EUR Guggenheim Credit Allocation Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value SENIOR FLOATING RATE INTERESTS††,4 - 47.9% (continued) Industrial - 14.3% (continued) Total Safety U.S., Inc. 9.25% due 09/13/201 Minimax Viking 4.50% due 08/14/201 Mitchell International, Inc. 8.50% due 10/11/211 Doncasters Group Ltd. 9.50% due 10/09/201 NaNa Development Corp. 8.00% due 03/15/181 NVA Holdings, Inc. 8.00% due 08/14/221 AlliedBarton Security Services LLC 8.00% due 08/12/211 Camp Systems International 8.25% due 11/29/191 Wencor Group 7.75% due 06/19/221 Omnitracs, Inc. 8.75% due 05/25/211 Total Industrial Technology - 8.9% Greenway Medical Technologies 9.25% due 11/04/211 6.00% due 11/04/201 LANDesk Group, Inc. 5.00% due 02/25/201 Aspect Software, Inc. 7.25% due 05/07/161 Sparta Systems, Inc. 6.25% due 07/28/20†††,1,2 EIG Investors Corp. 5.00% due 11/09/191 Lantiq Deutschland GmbH 11.00% due 11/16/151 Gogo LLC 7.50% due 03/21/181 Total Technology Consumer, Non-cyclical - 7.1% CTI Foods Holding Co. LLC 8.25% due 06/28/211 Reddy Ice Holdings, Inc. 10.75% due 10/01/191 AdvancePierre Foods, Inc. 9.50% due 10/10/171 Arctic Glacier Holdings, Inc. 5.00% due 05/10/191 Pelican Products, Inc. 9.25% due 04/09/211 Targus Group International, Inc. 12.00% due 05/24/161 Total Consumer, Non-cyclical Financial - 5.0% Ranpak 8.50% due 04/23/201 Expert Global Solutions 8.50% due 04/03/181 Intertrust Group 8.00% due 04/11/221 Total Financial Basic Materials - 2.8% Royal Adhesives and Sealants 5.50% due 07/31/181 Ennis Flint Road Infrastructure 7.75% due 09/30/211 Total Basic Materials Communications - 2.7% Anaren, Inc. 9.25% due 08/18/211 Gogo LLC 11.25% due 03/21/181 Cengage Learning Acquisitions, Inc. 7.00% due 03/31/201 Mcgraw-Hill Global Education Holdings LLC 2.48% due 03/22/181 Max Broadcast Group LLC 6.25% due 03/31/14†††,1,2 6.25% due 03/31/14†††,1,2 Total Communications Energy - 2.7% Panda Temple II Power 7.25% due 04/03/191 Cactus Wellhead 7.00% due 07/31/201 Total Energy Transportation - 2.2% Travelport Holdings Ltd. 9.50% due 01/31/161 Ceva Logistics US Holdings 6.50% due 03/19/211 Ceva Logistics Holdings BV (Dutch) 6.50% due 03/19/211 Ceva Group Plc (United Kingdom) 6.50% due 03/19/211 Guggenheim Credit Allocation Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 Face Amount Value SENIOR FLOATING RATE INTERESTS††,4 - 47.9% (continued) Transportation - 2.2% (continued) Ceva Logistics Canada, ULC 6.50% due 03/19/211 Total Transportation Utilities - 1.7% Astoria Generating Company Acquisitions LLC 8.50% due 10/26/171 Consumer, Cyclical - 0.5% DLK Acquisitions BV 4.25% due 08/06/191 400,000 EUR 4.25% due 02/06/191 250,000 EUR Total Consumer, Cyclical Total Senior Floating Rate Interests (Cost $82,286,706) ASSET BACKED SECURITIES†† - 8.9% Structured Asset Securities Corporation Mortgage Loan Trust 2006-BC6 2006-BC6, 0.33% due 01/25/374 Newstar Commercial Loan Funding 2013-1 LLC 2013-1A, 5.53% due 09/20/231,3,4 Emerald Aviation Finance Ltd. 2013-1, 6.35% due 10/15/383,6 Castlelake Aircraft Securitization Trust 2014-1, 5.25% due 02/15/29 2014-1, 7.50% due 02/15/29 COA Summit CLO Ltd. 2014-1A, 4.09% due 04/20/233,4 Duane Street CLO IV Ltd. 2007-4A, 2.48% due 11/14/213,4 Monroe Capital CLO 2014-1 Ltd. 2014-1A, 4.96% due 10/22/263,4 GSAA Home Equity Trust 2006-18, 6.00% due 11/25/366 RAIT CRE CDO I Ltd. 2006-1X, 0.48% due 11/20/46 KKR Financial CLO Ltd. 2007-1X, 5.23% due 05/15/211 NewStar Arlington Senior Loan Program LLC 2014-1A, 4.48% due 07/25/253,4 Salus CLO 2012-1 Ltd. 2013-1AN, 6.98% due 03/05/211,3,4 Rise Ltd. 6.50% due 02/12/391 NXT Capital CLO 2013-1 LLC 2013-1A, 4.38% due 04/25/243,4 Cerberus Onshore II CLO LLC 2014-1A, 4.23% due 10/15/233,4 Turbine Engines Securitization Ltd. 2013-1A, 6.38% due 12/13/483 Total Asset Backed Securities (Cost $14,407,934) MORTGAGE BACKED SECURITIES†† - 1.5% SRERS Funding Ltd. 2011-RS,0.41% due 05/09/461,3,4 Washington Mutual Mortgage Pass-Through Certificates WMALT Series 2006-8 Trust 2006-8,4.92% due 10/25/366 Total Mortgage Backed Securities (Cost $2,324,106) SHORT TERM INVESTMENTS† - 1.4% Dreyfus Treasury Prime Cash Management Fund Total Short Term Investments (Cost $2,221,593) Total Investments - 132.9% (Cost $218,428,774) Other Assets & Liabilities, net - (32.9)% Total Net Assets - 100.0% $ 163,383,494 ~ The principal amount is denominated in U.S. Dollars, unless otherwise noted. * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. †† Value determined based on Level 2 inputs — See Note 2. ††† Value determined based on Level 3 inputs — See Note 2. 1 All or a portion of these securities have been physically segregated in connection with reverse repurchase agreements andunfunded loan commitments. As of August 31, 2014, the total amount segregated was $84,864,100. 2 Security was fair valued by the Valuation Committee at August 31, 2014. The total market value of fair valued securitiesamounts to $8,239,800, (cost $11,383,067) or 5.0% of total net assets. Guggenheim Credit Allocation Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2014 3 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $79,665,499 (cost $77,719,619), or 48.8% of total net assets. 4 Variable rate security. Rate indicated is rate effective at August 31, 2014. 5 Perpetual maturity. 6 Security is a step up/step down bond. The coupon increases or decreases at regular intervals until the bond reaches full maturity. 7 Paid-in-kind toggle note. This issuer in each interest period has the option to pay interest in cash or to issue payment-in-kind shares of the note. plc REIT Public Limited Company Real Estate Investment Trust At August 31, 2014, the Fund had the following unfunded loan commitments which could be extended at the option of the borrower: Borrower†† Expiration Date Principal Amount Unrealized Appreciation Advantage Sales and Market††† 07/21/2019 $ - AlliedBarton Security Services 08/12/2021 American Stock Transfer 06/11/2018 CEVA Group plc 03/19/2019 Hillman Group, Inc.††† 06/13/2019 - IntraWest Holdings S.A.R. 12/10/2018 Learning Care Group††† 05/05/2021 - McGraw-Hill Global Education 03/22/2018 National Financial Partners 07/01/2018 Phillips-Medsize Corp.††† 06/13/2019 - Signode Industrial Group††† 05/01/2019 - Signode Industrial Group††† 05/01/2019 - Wencor††† 06/19/2019 - At August 31, 2014, the following forward exchange currency contracts were outstanding: Contracts to Sell Counterparty Settlement Date Settlement Value Value at 8/31/14 Net Unrealized Appreciation (Depreciation) AUD for USD The Bank of New York Mellon 09/04/2014 EUR for USD The Bank of New York Mellon 09/04/2014 EUR for USD The Bank of New York Mellon 09/04/2014 EUR for USD The Bank of New York Mellon 09/04/2014 GBP for USD The Bank of New York Mellon 09/04/2014 Total unrealized appreciation for forward exchange currency contracts $ 164,724 NOTES TO SCHEDULE OF INVESTMENTS (Unaudited) For information on the Guggenheim Credit Allocation Fund’s (the “Fund”) policy regarding valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. 1. Significant Accounting Policies The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("U.S. GAAP")and are consistently followed by the Fund. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. All time references are based on Eastern Time. The Board of Trustees of the Fund (the “Board”) has adopted policies and procedures for the valuation of the Fund’s investments (the “Valuation Procedures”). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim’s investment management, fund administration, legal and compliance departments (the “Valuation Committee”), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Fund’s securities or other assets. Valuations of the Fund’s securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Fund’s officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. Equity securities listed on an exchange (New York Stock Exchange (“NYSE”) or American Stock Exchange) are valued at the last quoted sales price as of the close of business on the NYSE, usually 4:00 p.m. on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and asked prices on such day. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreements are valued at amortized cost, which approximates market value. Typically loans are valued using information provided by an independent third party pricing service which uses broker quotes. If the pricing service cannot or does not provide a valuation for a particular loan or such valuation is deemed unreliable, such loan is fair valued by the Valuation Committee. Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and the Guggenheim Funds Investment Advisors, LLC (“GFIA or the “Adviser”) are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security’s (or asset’s) “fair value.” Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). 2. Fair Value Measurement In accordance with U.S. GAAP, fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. U.S GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. The following tables summarize the inputs used to value the Fund’s investments as ofAugust 31, 2014: Level 1 Level 2 Level 3 Investments Investments Investments In Securities In Securities In Securities Total Assets Common Stocks $ $
